J-A22038-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: AMENDED AND RESTATED                :   IN THE SUPERIOR COURT OF
    DEED OF TRUST OF MARGARET M.               :        PENNSYLVANIA
    HOLDSHIP DATED FEBRUARY 26,                :
    1981 FBO CAROLINE F. HOLDSHIP              :
                                               :
                                               :
    APPEAL OF: FREDERICK H. JONES              :
    AND PETER D. JONES                         :
                                               :   No. 166 WDA 2022

                Appeal from the Order Entered January 13, 2022
      In the Court of Common Pleas of Allegheny County Orphans' Court at
                             No(s): 8482 of 1993


BEFORE:      OLSON, J., DUBOW, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                      FILED: DECEMBER 23, 2022

        Frederick H. Jones (“Frederick”) and Peter D. Jones (“Peter,” collectively

“Beneficiaries”) appeal from the order sustaining the preliminary objections of

PNC Bank, National Association (“PNC”) to Appellants’ petition seeking to

remove PNC as co-trustee of the Trust of Margaret M. Holdship F/B/O Caroline

F. Holdship (“Trust”) and requesting that the orphans’ court compel

distributions from the Trust. After careful review, we affirm.

        The Trust was created pursuant to an agreement dated May 10, 1965,

which was amended and restated in its entirety in the Restating Amendment

of Revocable Trust Agreement, dated February 26, 1981 (“Agreement”). The

Agreement appointed PNC’s predecessor, Pittsburgh National Bank, as the co-

trustee of the Trust.      The Agreement provided that after the death of the

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A22038-22



settlor, Margaret M. Holdship (“Margaret”), her sister, Caroline F. Holdship

(“Caroline”), would serve as co-trustee and would receive all net income of

the Trust. Agreement, Art. II.A, IX.

      Caroline died on June 24, 2013. Under the Trust, Frederick succeeded

Caroline as the co-trustee with PNC. Id., Art. IX. Frederick’s powers as co-

trustee are limited by the Agreement, such that “any discretionary power to

disburse principal or income to or for the benefit of the individual trustee shall

be vested solely in the corporate trustee,” PNC. Id. The Agreement does not

provide for the appointment of any other co-trustee should Frederick be

unable to fulfill his role.

      Upon the death of Caroline, Frederick and Peter, as the living children

of Margaret’s other sister, Katharine Holdship Jones (“Katharine”), became

the current beneficiaries of the Trust. The Agreement provides that

      the trustee shall pay so much net income and principal to or for
      the benefit of the children of [Katharine] who are then living, in
      such proportions and at such times as the trustee, in its discretion,
      shall deem advisable for their health, maintenance, support and
      education.

Id., Art. II.B. Katharine had one other child, Benjamin Franklin Jones, IV

(“Benjamin”), who predeceased Caroline.

      The Agreement further provides that

      Upon the death of the survivor of the children of [Katharine]
      during the continuance of this trust for their benefit, . . . any
      remaining principal shall be distributed to the living issue of
      [Katharine], per stirpes, or in default of issue, to [Margaret’s]
      heirs in accordance with the intestate laws of Pennsylvania.



                                       -2-
J-A22038-22



Id., Art. II.C.    There are currently ten contingent remainder beneficiaries:

Peter’s six children, Frederick’s two grandchildren, and Benjamin’s two

surviving children (collectively, “Remainder Beneficiaries”).      See Amended

Petition ¶12. Thus, upon the death of the survivor of Frederick or Peter, the

Trust will terminate, and the remainder of the principal will be distributed to

the Remainder Beneficiaries.

       On August 9, 2021, Beneficiaries filed a petition for rule to show cause,

requesting that the orphans’ court compel immediate distributions to

Beneficiaries and seeking the removal of PNC as co-trustee.            PNC filed

preliminary objections to the petition; however, before the orphans’ court

ruled on the objections, Beneficiaries filed an amended petition on October 1,

2021, seeking the same relief as in their initial petition.

       In the amended petition, Beneficiaries allege that PNC has had a

“revolving door policy of staffing the Trust” and has engaged in “inconsistent

and ad hoc policy changes with respect to administering the Trust” since they

became beneficiaries in 2013.              Amended Petition ¶69.     Specifically,

Beneficiaries allege that PNC initially treated the Trust as a unitrust1 and began

distributing 4% of the value of the Trust corpus quarterly, but then reduced

the payments to 3.5% in 2018. Id. ¶¶15-17. Finally, in 2020, PNC informed

Beneficiaries that they were not entitled to quarterly distributions and instead

____________________________________________


1A unitrust is “[a] trust from which a fixed percentage of the fair market value
of the trust’s assets, valued annually, is paid each year to the beneficiary.”
Black’s Law Dictionary, “Trust” (11th ed. 2019).

                                           -3-
J-A22038-22



that they would have to request specific distributions and provide supporting

documentation, including receipts and copies of their tax returns to ascertain

Beneficiaries’ outside resources. Id. ¶¶18-20, 23, 28, 32. PNC also informed

Beneficiaries that they would only consider expenses related to one residence

and would not consider costs to own or lease luxury automobiles. Id. ¶31.

      In addition, Beneficiaries note that there have been eight changes of

account and investment managers assigned to the Trust since 2014, which

they contend has led to them being “unable to build a relationship of trust and

confidence” with any of the individuals at PNC. Id. ¶¶35-36. Beneficiaries

also decry PNC’s decision to retain the K&L Gates law firm without consultation

of the co-trustee, Frederick; Beneficiaries aver that K&L Gates later

communicated with them in a “condescending and inappropriate” manner and

billed the Trust in excess of $32,000 of legal fees during 2020 and 2021. Id.

¶¶23, 26-27, 44. Beneficiaries also assert that PNC refused to cooperate with

Frederick on his request that Peter be added as a co-trustee or a successor

co-trustee after Frederick’s death. Id. ¶39.

      In Count I of the Amended Petition, Beneficiaries seek a “return to the

status quo before PNC’s unilateral policy changes” and request that the

orphans’ court direct PNC to begin making regular distributions to Beneficiaries

consistent with PNC’s policy prior to 2020. Id. ¶¶56-64.

      In Count II, Beneficiaries request the removal of PNC as a trustee

pursuant to the Pennsylvania Uniform Trust Act (“UTA”), based upon PNC’s

alleged serious breach of the trust, failure to cooperate with its co-trustee,

                                     -4-
J-A22038-22



Frederick, its ineffective administration of the Trust, and changes in

circumstances. Id. ¶67; see also 20 Pa.C.S. § 7766. Beneficiaries seek the

appointment of BNY Mellon, N.A. (“BNY”) as the new corporate co-trustee,

noting that BNY is the trustee of Beneficiaries’ other trust accounts,

Beneficiaries have a long-standing relationship with BNY through their account

managers and based upon their fathers’ service on the Board of Directors of

BNY, and BNY charges lower administration fees. Amended Petition ¶¶48-52,

71-73.

         PNC filed preliminary objections to the amended petition on October 22,

2021, requesting the dismissal of the amended petition for (i) failure to join

necessary parties (the Remainder Beneficiaries); (ii) failure to file consents of

the Remainder Beneficiaries to the requested relief; (iii) failure to conform to

law or rule regarding the initiation of the proceeding; and (iv) in the nature of

a demurrer as to both counts of the amended petition. Subsequent to the

filing of the preliminary objections but prior to the orphans’ court’s ruling on

the objections, Beneficiaries filed consents from eight of the ten Remainder

Beneficiaries to the relief sought in the amended petition.

         Following oral argument, the orphans’ court issued a memorandum

opinion and order on January 12, 2022 sustaining the objections and

dismissing the amended petition. The court concluded that the Remainder

Beneficiaries are necessary and indispensable parties who were required to be

joined in the litigation and to be served with filings pursuant to the rules of

court.     Orphans’ Court Opinion, 1/12/22, at 4-5.      In addition, the court

                                       -5-
J-A22038-22



determined that Beneficiaries had not alleged that PNC was acting outside its

discretion in requesting documentary support from Beneficiaries in order to

ensure that any distributions were proper under the standard set forth in the

Trust and further that the orphans’ court lacked authority to amend the Trust

to compel mandatory distributions. Id. The court concluded by stating that:

       The bottom line is that [PNC] is acting within its discretionary
       authority, and its fiduciary responsibility to the Remainder
       Beneficiaries, in requiring [Beneficiaries] to produce certain
       information/documentation.      If [Beneficiaries] choose not to
       provide such information/documentation, they run the risk of not
       receiving any distributions. In the event that [Beneficiaries] have
       a     claim    that     the    specifics   of     the    requested
       information/documentation is overreaching, burdensome, etc.,
       they are entitled to file a new Petition, including all necessary
       parties and proper service.

Id. at 5.

       On January 28, 2022, Beneficiaries filed a motion for reconsideration,

which the orphans’ court denied on February 2, 2022. Beneficiaries then filed

a timely notice of appeal.2

       Beneficiaries present the following issues for our review:

       1. Whether the Orphans’ Court abused its discretion in sustaining
       the Preliminary Objections to Beneficiaries’ request to remove the
       Co-Trustee without considering the grounds for removal raised in
       the Amended Petition that contained averments meeting each of
       four grounds for removal under the Pennsylvania Uniform Trust
       Act?


____________________________________________


2Beneficiaries filed their concise statement of errors complained of on appeal
on March 2, 2022. The orphans’ court filed its Pa.R.A.P. 1925(a) opinion on
March 11, 2022.

                                           -6-
J-A22038-22


     2. Whether the Orphans’ Court abused its discretion by sustaining
     the Preliminary Objections to the Petition’s demand for
     distribution by disregarding the proper standard of review of
     preliminary objections and refusing to allow discovery or an
     evidentiary hearing to interpret the meaning of the Trust’s limited
     discretionary distribution standard in light of the matters pled in
     the Amended Petition?

     3. Whether the Orphans’ Court erred when it concluded that the
     Trust’s future contingent remainder beneficiaries constituted
     “necessary and indispensable parties” to the trustee removal and
     discretionary distribution requests, particularly where the record
     reveals compliance with the Court’s previous demand to serve
     those contingent remainder beneficiaries?

     4. Whether the Orphans’ Court abused its discretion in dismissing
     the Petition without leave to amend to cure any defect, placing
     the Beneficiaries out of court despite the Amended Petition’s
     inclusion of factual grounds supporting the requested relief and a
     request to amend?

Beneficiaries’ Brief at 4 (suggested answers omitted).

     We review an orphans’ court’s ruling sustaining preliminary objections

to determine whether the lower court committed an error of law or abused its

discretion. In re Nadzam, 203 A.3d 215, 220 (Pa. Super. 2019). Our scope

of review of an order sustaining preliminary objections is plenary.        In re

Raymond G. Perelman Charitable Remainder Unitrust, 113 A.3d 296,

303 (Pa. Super. 2015).

     “Pennsylvania is a fact-pleading jurisdiction; as such, a complaint must

provide notice of the nature of the plaintiff’s claims and also summarize the

facts upon which the claims are based.” Commonwealth v. Golden Gate

National Senior Care LLC, 194 A.3d 1010, 1029 (Pa. 2018). “Preliminary

objections, the end result of which would be dismissal of a cause of action,



                                    -7-
J-A22038-22



should be sustained only in cases that are clear and free from doubt.”

Perelman, 113 A.3d at 303 (citation omitted). We must accept as true all

well-pleaded facts set forth in the petition and all inferences reasonably

deducible therefrom, but not any conclusions of law. Id.; Nadzam, 203 A.3d

at 220. With respect to a preliminary objection in the nature of a demurrer,

      [o]nly if upon the facts averred, the law says with certainty that
      no recovery is permitted will this Court sustain the demurrer.
      Where a doubt exists as to whether a demurrer should be
      sustained, this should be resolved in favor of overruling it.

Perelman, 113 A.3d at 303 (citation omitted).

      Furthermore, the interpretation of a trust presents a question of law as

to which our standard of review is de novo, and our scope of review is plenary.

In re Jackson, 174 A.3d 14, 29 (Pa. Super. 2017).            The pole star in

interpreting trusts is the settlor’s intent, which must be ascertained from the

language of the trust. Id. at 29-30. A court must give effect, to the extent

possible, to all words and clauses in the trust document and shall not resort

to canons of construction except where the language of the trust is ambiguous

or conflicting and the settlor’s intent cannot be garnered from the trust

language. Id. at 30; In re Estate of Loucks, 148 A.3d 780, 782 (Pa. Super.

2016).

      Beneficiaries argue on appeal that the orphans’ court erred in sustaining

PNC’s preliminary objections by resolving factual disputes in PNC’s favor and

without allowing for discovery and an evidentiary hearing to permit

Beneficiaries to substantiate their claims for mandatory distributions and


                                     -8-
J-A22038-22



PNC’s removal. Beneficiaries contend that the amended petition contained

allegations that supported removal of PNC under each of the four criteria set

forth in Section 7766(b) of the UTA and that the orphans’ court erred by

interpreting the request for distributions as an effort to amend the terms of

the Trust when they in fact sought only to “return to the established course of

dealing.”   Beneficiaries’ Brief at 34.   Beneficiaries further assert that the

Remainder Beneficiaries are not necessary and indispensable parties,

particularly in light of the fact that the Trust permits the invasion of principal,

and consequently the exhaustion of the Trust corpus, before the occurrence

of the events that would lead to distributions to Remainder Beneficiaries.

Finally, Beneficiaries contend that, even if the objections were properly

sustained, the orphans’ court abused its discretion by refusing to grant leave

to amend so that Beneficiaries could cure any defects in the amended petition.

      We conclude that the orphans’ court properly determined that

Beneficiaries’ amended petition does not set forth factual allegations upon

which the recovery they seek could be granted. Therefore, we affirm the lower

court’s sustaining of PNC’s demurrer to both of the counts of the amended

petition.   We further conclude that the orphans’ court did not abuse its

discretion in not granting Beneficiaries the opportunity to amend their petition

for a second time, particularly in light of the court’s recognition that dismissal

was without prejudice to Beneficiaries challenging PNC’s administration of the

Trust in future litigation. Finally, in light of our affirmance of the dismissal of

the amended petition based upon PNC’s demurrers, we do not address the

                                       -9-
J-A22038-22



question of whether Remainder Beneficiaries are necessary and indispensable

parties to the litigation or whether they were properly served under the local

rules.

         We first address Beneficiaries’ claim for removal of PNC as the corporate

trustee of the Trust. Section 7766(b) of the UTA provides for removal of a

trustee by the orphans’ court under the following circumstances:

         (b) When court may remove trustee.--The court may remove
         a trustee if it finds that removal of the trustee best serves the
         interests of the beneficiaries of the trust and is not inconsistent
         with a material purpose of the trust, a suitable cotrustee or
         successor trustee is available and:

            (1) the trustee has committed a serious breach of trust;

            (2) lack of cooperation among cotrustees substantially
            impairs the administration of the trust;

            (3) the trustee has not effectively administered the trust
            because of the trustee's unfitness, unwillingness or
            persistent failures; or

            (4) there has been a substantial change of circumstances.
            A corporate reorganization of an institutional trustee,
            including a plan of merger or consolidation, is not itself a
            substantial change of circumstances.

20 Pa.C.S. § 7766(b).3 Under this statute, the orphans’ court is authorized to

order a trustee to appear and show cause why it should not be removed “on

the petition of any party in interest alleging adequate grounds for

removal.”       20 Pa.C.S. § 3183 (emphasis added); 20 Pa.C.S. § 7766(d)

(stating that the procedure for removal of a trustee shall be the same as set
____________________________________________


3 Section 7766 is Pennsylvania’s enactment of Section 706 of the Uniform
Trust Code.

                                          - 10 -
J-A22038-22



forth in Section 3183, relating to the procedure for removal of a personal

representative).

     As our Supreme Court has explained:

     Pennsylvania has a long history of strictly limiting the removal and
     replacement of a trustee to circumstances in which an Orphans’
     Court determines that good cause exists to do so. . . .

     The removal of a trustee is a drastic action, which should
     only be taken when the estate is actually endangered and
     intervention is necessary to save trust property. A testator
     has, as a property right, the privilege and power to place the
     management of his estate in a selected person as a condition of
     his bounty. While inharmonious relations between trustee and
     [beneficiary], not altogether the fault of the former, will not
     generally be considered a sufficient cause for removal, yet where
     they have reached so acrimonious a condition as to make any
     personal intercourse impossible, and to hinder the proper
     transaction of business between the parties, a due regard for the
     interests of the estate and the rights of the [beneficiary] may
     require a change of trustee.

Trust Under Agreement of Taylor, 164 A.3d 1147, 1158-59 (Pa. 2017)

(citations removed and emphasis added).

     Moreover, the “enactment of Section 7766 reflects the General

Assembly’s intent to retain these principles in connection with the removal

and replacement of a trustee.” Id. at 1159. Thus, Section 7766 “retained

the requirement of judicial approval, and three of its four provisions still

demand a showing of fault or negligence by the current trustee.” Id. Even

the no-fault removal provision of Section 7766(b)(4) requires “a substantial

change in circumstances” and precludes corporate reorganizations, mergers,

or consolidations from qualifying as such a substantial change; thus, the no-



                                    - 11 -
J-A22038-22



fault provision “does not reflect any generalized legislative intent to permit

beneficiaries to exercise control over the removal and replacement of

trustees.”   Id.    Accordingly, unanimous consent of the beneficiaries is not

grounds for removal of a trustee, but rather Section 7766 stands as the

exclusive method for removal of a trustee. Id. at 1159-61.

       Beneficiaries contend that the amended petition sets forth allegations

that satisfy each of the four grounds for removal of PNC under Section

7766(b).     First, they argue that the amended petition shows that PNC

committed “a serious breach of trust” by failing to provide consistent staffing

for the Trust, imposing additional demands upon Beneficiaries to supply

documentation before disbursements were made, its waste of Trust resources

by incurring over $30,000 in fees payable to outside counsel, and the

“condescending and insulting attitude” exhibited by that outside counsel

towards Beneficiaries. 20 Pa.C.S. § 7766(b)(1); Amended Petition ¶¶40-44,

69-70.

       A breach of trust is a “violation by a trustee of a duty the trustee owes

to a beneficiary.”4 20 Pa.C.S. § 7781(a). “[N]ot every breach of trust justifies

removal of the trustee[; rather, t]he breach must be ‘serious.’” 20 Pa.C.S. §

7766, Uniform Law Comment; see also Taylor, 164 A.3d at 1159-60 (courts

may rely on commentary of drafters of Uniform Trust Code in interpreting


____________________________________________


4Subchapter H of the UTA, 20 Pa.C.S. §§ 7771-7780.7, sets forth the duties
and powers of a trustee.

                                          - 12 -
J-A22038-22



UTA). The breach may be “a single act that causes significant harm or involves

flagrant misconduct” or “a series of smaller breaches,” such as violations of

the trustee’s duties to administer the trust in good faith, 20 Pa.C.S. § 7771,

or to keep the beneficiaries informed of events related to the trust

administration, 20 Pa.C.S. § 7780.3, that are deemed serious in the

aggregate. 20 Pa.C.S. § 7766, Uniform Law Comment.

      Beneficiaries here have not alleged that PNC breached any of its duties

under the Trust and the UTA, let alone a “serious” breach, that would justify

the “drastic action” of removing PNC as trustee. Taylor, 164 A.3d at 1158

(citation omitted). At the heart of this case is Beneficiaries’ dissatisfaction

with PNC’s decision in 2020 to not continue with quarterly, set distributions

and instead to make distributions only upon request and when supported by

documentation that shows how the requested funds relate to Beneficiaries’

health, maintenance, support, or education. Beneficiaries object to this “ad

hoc policy change[],” Amended Petition ¶69, however they do not explain how

PNC’s asking for supporting documentation for distributions was contrary to

the exercise of its discretion under the Trust to determine what distributions

were “advisable for [Beneficiaries’] health, maintenance, support and

education.” Agreement, Art. II.B. Instead, Beneficiaries simply assert in a

conclusory manner that as “distinguished successful gentlemen” they should

not be required to provide any of their “private financial information” to PNC.

Amended Petition ¶70. Distilled to its essence, the amended petition does not

challenge the manner in which PNC exercised its discretion, but instead PNC’s

                                    - 13 -
J-A22038-22



decision to exercise its discretion at all. This blanket request for Beneficiaries

to be exempt from making any disclosure to PNC cannot be reconciled with

the discretionary authority afforded to PNC by the Trust as well as our

prevailing law. See In re Scheidmantel, 868 A.2d 464, 481-82 (Pa. Super.

2005) (stating that Pennsylvania courts will not interfere with trustee’s

exercise of discretionary power granted to it by trust instrument except where

the trustee acts dishonestly or beyond the bounds of reasonable judgment).5

       We further fail to discern how the eight staffing changes since 2014

among the PNC staff responsible for administering the Trust constitute “a

serious breach of trust.” 20 Pa.C.S. § 7766(b)(1); see also Amended Petition

¶35. Margaret, the settlor of the Trust, selected PNC’s predecessor as the

corporate trustee, and staffing changes, while perhaps not desirable, are to

be expected through normal employee turnover. Indeed, one of the benefits

of selecting a corporate trustee compared to an individual is that the corporate

trustee will be able to continually administer a trust in spite of any one single

employee’s departure, death, or retirement. In addition, we note that five of

____________________________________________


5 The amended petition contains only one specific claim of PNC’s refusal to
make distributions, as Beneficiaries allege that Peter submitted a request for
$130,000 and PNC agreed to reimburse only $21,076.92 of the requested
expenses. Amended Petition ¶30. However, Beneficiaries have not averred
any facts relating to what Peter’s unreimbursed expenses were for, how those
expenses related to Peter’s health, maintenance, support, or education, or
how PNC abused the discretion afforded to it by the Trust in denying Peter’s
request. Instead, they baldly allege that PNC’s decision to ask for any
documentation or information from Peter was improper.



                                          - 14 -
J-A22038-22



the staffing changes occurred five years or more before PNC’s decision to

request documentary support for the distributions. Moreover, Beneficiaries

have alleged no harm resulting from the staffing changes, such as the

mismanagement of Trust assets or a failure to keep them informed regarding

the status of the Trust.6

       Beneficiaries also cite no support for their claim that PNC’s retention of

outside counsel constituted a breach of the Trust. Under the UTA, a trustee

has broad authority to make payments out of the trust property to individuals

employed by the trust for the purpose of the trust’s administration and to the

extent not inconsistent with the specific terms of the trust. 20 Pa.C.S. §§

7780.5, 7780.6(a)(7), (8); see also In re Trust B Under Agreement of

Wells, ___ A.3d ___, 2022 PA Super 154, *9 (Pa. Super. 2022) (rejecting

argument that corporate trustee was required to obtain orphans’ court

approval before attorneys’ fees could be paid out of trust as this conflicted

with trustee’s powers under UTA and terms of trust); Restatement (Third) of

Trusts § 38(2) (2003) (“A trustee is entitled to indemnity out of the trust

estate for expenses properly incurred in the administration of the trust.”).

Furthermore, our Supreme Court has recognized that co-fiduciaries are not
____________________________________________


6The amended petition contains one general allegation that “since 2013, PNC
has repeatedly refused to respond to reasonable requests regarding the
Trust.” Amended Petition ¶37. Such a vague allegation, lacking the support
of any specific factual averments such as the dates and content of the alleged
unanswered requests, is insufficient to withstand a demurrer. Golden Gate,
194 A.3d at 1029 (under our fact-pleading standard, a pleading must
summarize the facts upon which the claim is based).

                                          - 15 -
J-A22038-22



barred from retaining their own counsel. See Estate of Allen, 412 A.2d 833,

841 (Pa. 1980) (“It is well settled that co-executors may engage separate

counsel whose fees may be allowed out of the estate.”). No allegation has

been made that K&L Gates billed PNC for work that was not performed, that

the work did not relate to the Trust, or that the fees were excessive. Notably,

while Beneficiaries claim that PNC hired outside counsel without consultation

with Frederick, the co-trustee, the Trust delegates to PNC the discretionary

authority to determine the amount of disbursements, which was also the

matter that was the subject of outside counsel’s legal work. See Agreement,

Art. IX.

      Moreover,    to   the    extent     Beneficiaries   cite   the   purportedly

“condescending and inappropriate letter” sent by a K&L Gates attorney to

Peter’s attorney, see Amended Petition ¶44, Exhibit 6, these allegations do

not support a claim that PNC engaged in “a serious breach of trust.”           20

Pa.C.S. § 7766(b)(1). Beneficiaries point to nothing specifically objectionable

in this letter beyond PNC’s refusal to provide Peter with his entire requested

distribution and the demand for further supporting documentation for future

requests. In any event, as our Supreme Court has explained, friction in the

trustee-beneficiary relationship is not sufficient cause for removal of a trustee.

See Taylor, 164 A.3d at 1158-59 (noting that “inharmonious relations”

between trustee and beneficiary generally do not provide cause for removal

except where the relationship has become so “acrimonious” that all

communication has ceased); see also 20 Pa.C.S. § 7766, Uniform Law

                                        - 16 -
J-A22038-22



Comment (“Friction between the trustee and beneficiaries is ordinarily not a

basis for removal. However, removal might be justified if a communications

breakdown is caused by the trustee or appears to be incurable.”).

      Beneficiaries’ claim that PNC should be removed based upon a “lack of

cooperation” between PNC and co-trustee Frederick, 20 Pa.C.S. § 7766(b)(2),

also fails as a matter of law. Beneficiaries cite two specific examples of lack

of cooperation: PNC’s decision to retain outside counsel without Frederick’s

consent and its refusal to accede to Frederick’s request that Peter be

appointed as an additional co-trustee or as a successor co-trustee to

Frederick. Amended Petition ¶39. However, as discussed above, PNC acted

within its authority under the UTA in retaining outside counsel to provide

guidance on how it should exercise its discretion in making distributions to

Beneficiaries in accordance with the terms of the Trust.     Furthermore, the

Trust explicitly designated Caroline as co-trustee and Frederick as her

successor, making no provision for any other individual to serve as co-trustee.

Agreement, Art. IX.     We do not see how PNC’s refusal to agree to an

appointment inconsistent with the terms of the Trust could serve as a basis

for its removal.

      Regarding the third basis for removal under Section 7766(b)(3) based

upon a trustee’s inability to effectively administer a trust due to unfitness,

unwillingness, or persistent failures, Beneficiaries argue that they have pled

grounds for removal under this provision by alleging PNC’s “obdurate refusal

to pay Beneficiaries the income to which they are entitled under the Trust.”

                                    - 17 -
J-A22038-22



Beneficiaries’ Brief at 22.         As discussed above, however, Beneficiaries’

argument fails to reckon with the plain language of the Trust directing PNC to

make payments “in such proportions and at such times as the trustee, in

its   discretion,      shall   deem      advisable   for   [Beneficiaries’]    health,

maintenance, support and education.” Agreement, Art. II.B (emphasis

added). Beneficiaries have not shown that PNC’s decision to not provide fixed

quarterly distributions provides a basis for removal under Section 7766(b)(3)7

where the Trust explicitly grants PNC the discretion to determine the timing

and the amount of the distributions.

       Beneficiaries further argue that the amended petition adequately

pleaded a claim under the no-fault removal provision of Section 7766(b)(4).

Under this provision, the beneficiaries must show that:

       (1) the removal serves the beneficiaries’ best interests; (2) the
       removal is not inconsistent with a material purpose of the trust;
       (3) a suitable successor trustee is available; and (4) a substantial
       change in circumstances has occurred.

In re McKinney, 67 A.3d 824, 830 (Pa. Super. 2013).                           “Changed

circumstances justifying removal of a trustee might include a substantial

change in the character of the service or location of the trustee.” 20 Pa.C.S.

____________________________________________


7 See 20 Pa.C.S. § 7766, Uniform Law Comment (providing that “unfitness”
includes “not only mental incapacity but also lack of basic ability to administer
the trust”; “[u]nwillingness” includes “cases where the trustee refuses to act”
and also “a pattern of indifference to some or all of the beneficiaries”; and an
example of a “persistent failure to administer the trust effectively” is “a long-
term pattern of mediocre performance, such as consistently poor investment
results when compared to comparable trusts”).

                                          - 18 -
J-A22038-22



§ 7766(b)(4), Uniform Law Comment; see also In re Vincent J. Fumo

Irrevocable Children’s Trust, 104 A.3d 535, 551 (Pa. Super. 2014)

(substantial change of circumstances occurred where the trust “has been

without effective, independent leadership for years” as a result of the actions

of trustee that privileged the interests of the settlor over those of the

beneficiary).

      PNC argues that the allegations are not legally sufficient to support a

showing of “a substantial change in circumstances,” and we agree.

Beneficiaries rely heavily on McKinney, in which this Court ordered the

removal of a corporate trustee based upon a change in circumstances,

notwithstanding the orphans’ court’s contrary decision.         However, the

circumstances in McKinney are readily distinguishable from the present case

as removal was sought after six changes of the corporate trustee following a

“string of mergers” leading to the replacement of trusted personnel with

unresponsive staff. 67 A.3d at 836-37. In addition, all of the beneficiaries

moved to Virginia and staff from the trustee refused to travel out of the

Commonwealth to participate in financial planning meetings with other

advisors. Id. at 837.

      The averments of the amended petition, by contrast, do not support a

showing of such a substantial change of circumstances that would justify PNC’s

removal. There appears to be no dispute that PNC is the direct successor to




                                    - 19 -
J-A22038-22



Pittsburgh National Bank rather than the product of a merger,8 and a trustee

personally selected by the settlor has traditionally been viewed as more

difficult to remove based upon changed circumstances. 20 Pa.C.S. § 7766,

Uniform Law Comment. Beneficiaries also make no allegation that they have

recently moved or that their distance to PNC’s offices presents any

complication in the administration of the Trust.

       Furthermore, while Beneficiaries allege various changes in personnel at

PNC which McKinney held to be a factor relevant in the substantial change of

circumstances analysis, Beneficiaries have not averred that they had a special

relationship with any of the departed employees or that current PNC staff has

mishandled investments, lacks the skills necessary for the administration of

the Trust, or fails to keep Beneficiaries informed on the status of the Trust.

Moreover, notwithstanding Beneficiaries’ objection to PNC’s “ad hoc policy

changes with respect to administering the Trust,” Amended Petition ¶69, we

see no basis to conclude that a trustee’s decision to exercise its discretion in

a manner disagreeable to the trust’s beneficiaries can constitute a substantial

change in the circumstances of the trustee that would justify its removal.

       Turning to Beneficiaries claim seeking the orphans’ court’s issuance of

an order compelling PNC to make mandatory, recurring distributions, we agree

with the orphans’ court that Beneficiaries effectively seek an amendment of

____________________________________________


8 In any event “[a] corporate reorganization of an institutional trustee,
including a plan of merger or consolidation, is not itself a substantial change
of circumstances.” 20 Pa.C.S. § 7766(b)(4) (emphasis added).

                                          - 20 -
J-A22038-22



the Trust. See Orphans’ Court Opinion, 1/12/22, at 4. As explained above,

the Trust grants PNC the “discretion” to distribute income and principal “in

such proportions” and as it “deem[s] advisable for [Beneficiaries’] health,

maintenance, support and education.” Agreement, Art. II.B. PNC was also

authorized under the Trust to determine “at such times” that these

distributions would be made. Id. Beneficiaries’ request of “a return to the

status quo” where PNC would make quarterly distributions of a fixed amount9

would remove from PNC the discretion to determine the timing and amount of

distributions. Amended Petition ¶62.

       The standard for modification of a Trust is set forth in Section 7740.1 of

the UTA, 20 Pa.C.S. § 7740.1.           Under Section 7740.1(b), a trust “may be

modified upon the consent of all the beneficiaries only if the court concludes

that the modification is not inconsistent with a material purpose of the trust.”

20 Pa.C.S. § 7740.1(b). Where some, but not all, of the beneficiaries of the

trust consent to the modification, a trust may be modified under Section

7740.1(d) if the court concludes that modification would be proper under

subsection (b) and where “the interests of a beneficiary who does not consent

will be adequately protected.” 20 Pa.C.S. § 7740.1 (d).

       In this matter, the Remainder Beneficiaries did not unanimously consent

and therefore modification is only permissible under subsection (d) of Section

____________________________________________


9Beneficiaries suggest that PNC be required to return to “the course of dealing
[established in] 2013 where it made quarterly distributions to [Beneficiaries]
of approximately $20,000.00 per quarter.” Amended Petition ¶58.

                                          - 21 -
J-A22038-22



7740.1 upon a showing by Beneficiaries that the proposed mandatory

distribution scheme is not inconsistent with a material purpose of the Trust

and that the two Remainder Beneficiaries who did not consent would be

adequately protected by such a scheme.10           Beneficiaries did not plead any

facts to show how a mandatory distribution scheme stripping PNC of its

discretion to determine the amount and timing of distributions is consistent

with the Trust. Moreover, the amended petition is devoid of any allegations

that would demonstrate that the non-consenting Remainder Beneficiaries’

interests would be protected by a substantial alteration to the Trust.

Therefore, the demurrer to Beneficiaries’ claim for compelled distributions was

properly sustained.

       Finally, we do not agree with Beneficiaries’ contention that the orphans’

court abused its discretion by not granting them leave to amend to cure the

defects in the amended petition. See D'Happart v. First Commonwealth

Bank, ___ A.3d ___, 2022 PA Super 132, at *56 (Pa. Super. 2022) (“[T]he


____________________________________________


10A beneficiary is defined in the UTA as a person that “has a present or future
beneficial interest in a trust, vested or contingent.” 20 Pa.C.S. § 7703. As
Remainder Beneficiaries hold a contingent future beneficial interest in the
Trust, they are encompassed within this definition.
We further note that the orphans’ court erred in its analysis by concluding that
it lacked authority to order modification of the Trust absent the consent of all
the Remainder Beneficiaries. See Orphans’ Court Opinion, 1/12/22, at 4.
Nevertheless, because the allegations in the amended petition do not support
modification, the court properly sustained the demurrer. See In re A.J.R.-
H., 188 A.3d 1157, 1175–76 (Pa. 2018) (appellate court may affirm trial court
on any basis supported by the record).

                                          - 22 -
J-A22038-22



decision whether to grant leave to amend a pleading is within the trial court’s

sound discretion.”). Beneficiaries have already had the opportunity to amend

the petition in response to PNC’s substantively identical first set of preliminary

objections and they were not able to cure the defects in their second round of

pleading. Beneficiaries also fail to explain in their appellate brief which new

factual averments they would include in a second amended petition that would

insulate it from dismissal. Most importantly, the orphans’ court explained that

in spite of the dismissal of the present matter, to the extent Beneficiaries can

present      “a     claim      that      the       specifics   of   the   requested

information/documentation is overreaching, burdensome, etc., they are

entitled to file a new Petition.”        Orphans’ Court Opinion, 1/12/22, at 5.11

Therefore, Beneficiaries are not entirely put out of court based upon the

orphans’ court ruling but instead they may address PNC’s administration of

the Trust in future litigation.

       Order affirmed.




____________________________________________


11  See also Orphans’ Court Opinion, 1/12/22, at 4 (“At this time, the [c]ourt
makes no finding as to what needs or expenses of [Beneficiaries] are
appropriate under the standard set forth in the Trust. Such a finding may be
litigated in the future, if necessary.”). We likewise take no position on whether
PNC properly exercised its discretion under the Trust in denying any individual
requested distribution or as to the propriety of any of its specific requests for
documents or financial information from Beneficiaries.

                                          - 23 -
J-A22038-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 12/23/22




                          - 24 -